SUPERIOR COURT
                                          OF THE
                               STATE OF DELAWARE
PAUL R. WALLACE                                                      NEW CASTLE COUNTY COURTHOUSE
     JUDGE                                                              500 N. KING STREET, SUITE 10400
                                                                         WILMINGTON, DELAWARE 19801
                                                                                (302) 255-0660


                             Date Submitted: April 28, 2021
                              Date Decided: July 16, 2021

Leroy A. Tice, Esquire                             David G. Culley, Esquire
LEROY A. TICE, ESQUIRE, P.A.                       TYBOUT, REDFEARN & PELL
1203 North Orange Street                           750 Shipyard Drive
Second Floor                                       Suite 400
Wilmington, Delaware 19801                         Wilmington, Delaware 19801

       RE: Sharon and William Smack-Dixon v. Wal-Mart, Inc.
           C.A. No. N18C-09-220 PRW

Dear Counsel:

       This Letter Order addresses the Defendant Wal-Mart, Inc.’s motion in limine

to preclude the proffered testimony of Plaintiffs Sharon and William Smack-Dixon’s

medical expert, Nicholas Theodore, M.D. Upon review of the parties’ pleadings,

their arguments at the hearing, and the record in this case, Wal-Mart’s motion in

limine is DENIED.

                  I. FACTUAL AND PROCEDURAL BACKGROUND

       This action arises out of a slip-and-fall incident that occurred in the Seaford,

Delaware Wal-Mart store on October 22, 2016.1 Wal-Mart surveillance footage


1
    Def.’s Mot. in Lim. to Preclude Expert Test. of Nicholas Theodore, M.D. ¶ 1, Sept. 11, 2020
(D.I. 40) [hereinafter Def.’s Mot.].
Sharon Smack-Dixon v. Wal-Mart, Inc.
C.A. No. N18C-09-220 PRW
July 16, 2021
Page 2 of 20

captures Mrs. Smack-Dixon’s “right foot slipping on an unknown substance; her left

leg bending behind her causing her to perform a near ‘split’; and her falling to the

floor where she came to rest on her left hip.”2 Mrs. Smack-Dixon is a 64-year-old

woman who, according to plaintiffs, only suffered from the usual age-related aches

and pains prior to the incident.3 After the incident, Mrs. Smack-Dixon reports she

has suffered progressively debilitating lower back and bilateral hip pain, among

other related physical complaints.4

          In November 2018, Mrs. Smack-Dixon was evaluated by Ali Bydon, M.D., at

Johns Hopkins Hospital.5 Following this evaluation, review of pertinent medical

records, and imaging studies, an L3-L5 lumbar fusion was recommended.6 On

December 19, 2018, Dr. Bydon and Nicholas Theodore, M.D., performed the L3-L5

instrumented fusion, utilizing Dr. Theodore’s newly developed robotic guidance

technology.7 Dr. Theodore, because of his expertise in the use of robotic technology


2
   Pl.’s Opp’n to Def.’s Mot. in Lim. to Preclude Expert Test. of Nicholas Theodore, M.D. ¶ 5,
Mar. 1, 2021 (D.I. 49) [hereinafter Pl.’s Opp’n].
3
    Id.
4
    Id.
5
    Pl.’s Opp’n ¶ 6.
6
    Id., Ex. A (Johns Hopkins Medical Records).
7
    Id.
Sharon Smack-Dixon v. Wal-Mart, Inc.
C.A. No. N18C-09-220 PRW
July 16, 2021
Page 3 of 20

for spine surgery, led the procedure.8 Dr. Theodore’s Operative Report records that

the reasons for surgery were “severe intractable lower back pain” and imaging that

revealed “marked disease and destruction of the facet joints bilaterally at L3-L4 and

L4-L5 with fluid in the facets and evidence of offset instability.”9

           Six months later, in June 2019, Joshua Hornstein, M.D., of Rothman

Orthopaedics, examined Mrs. Smack Dixon.10 He noted continuing bilateral hip and

left groin pain.11 But he did confirm that the lumbar spine surgery had relieved

Mrs. Smack-Dixon’s bilateral sciatic pain.12             Further treatment was deemed

necessary due to Dr. Hornstein’s diagnoses of bilateral gluteal tendinitis and bilateral

bursitis.13 As a result, Dr. Hornstein performed an endoscopy and trochanteric

bursectomy on Mrs. Smack-Dixon’s left side in July 2019.14 He performed the same




8
     Pl.’s Opp’n ¶ 6.
9
     Id., Ex. A.
10
     Pl.’s Opp’n ¶ 7, Ex. B (Rothman Orthopaedics Medical Records).
11
     Id.
12
     Id.
13
     Id.
14
     Id.
Sharon Smack-Dixon v. Wal-Mart, Inc.
C.A. No. N18C-09-220 PRW
July 16, 2021
Page 4 of 20

on her right side, along with a gluteal tendon repair the following month.15

           Through this suit, Mrs. Smack-Dixon seeks monetary damages for injuries

she allegedly sustained to her lower back and hips because of the fall in Wal-Mart.16

Mrs. Smack-Dixon filed her complaint in September 2018, accusing Wal-Mart of

negligence. 17 That complaint was amended to add Mr. Smack-Dixon’s loss of

consortium claim. 18 Trial was to occur in April 2020 but was pushed to November

2021 by the court closures occasioned by the COVID-19 pandemic. 19

           In anticipation of the upcoming trial, Wal-Mart filed the instant motion in

limine to preclude Dr. Theodore from testifying as Mrs. Smack-Dixon’s medical

expert.20 The Smack-Dixons filed their written opposition,21 and the Court has heard

the parties’ arguments on this motion.22 So, the motion is now ripe for decision.


15
     Id.
16
     Def.’s Mot. ¶ 1.
17
     Pl.’s Opp’n ¶ 2.
18
     Id.
19
     Id. ¶ 4; Notice, May 26, 2021 (D.I. 58).
20
     Def.’s Mot.
21
     Pl.’s Opp’n.
22
     Judicial Action Form (D.I. 57).
Sharon Smack-Dixon v. Wal-Mart, Inc.
C.A. No. N18C-09-220 PRW
July 16, 2021
Page 5 of 20

                       II. APPLICABLE LEGAL STANDARDS

        Delaware Rule of Evidence 702 governs the admission of expert testimony:

        A witness who is qualified as an expert by knowledge, skill, experience,
        training, or education may testify in the form of an opinion or
        otherwise, if: (a) the expert’s scientific, technical, or other specialized
        knowledge will help the trier of fact to understand the evidence or to
        determine a fact in issue; (b) the testimony is based upon sufficient facts
        or data; (c) the testimony is the product of reliable principles and
        methods; and (d) the witness has applied the principles and methods
        reliably to the facts of the case.23

        Delaware’s Rule 702 is substantially similar to Rule 702 of the Federal Rules

of Evidence.24 The now well-understood bounds of the latter were interpreted and

explained in Daubert v. Merrel Dow Pharmaceaticals, Inc.,25 and Kumho Tire Co.,

Ltd. v. Carmichael.26 And Delaware has expressly adopted the holdings in Daubert

and Kumho to interpret our own analog rule.27

        A trial judge must ensure that expert testimony is both relevant and reliable




23
     D.R.E. 702.
24
     Bowen v. E.I. DuPont de Nemours & Co., Inc., 906 A.2d 787, 794 (Del. 2006).
25
     509 U.S. 579 (1993).
26
     526 U.S. 137 (1993).
27
   Bowen, 906 A.2d at 794 (citing M.G. Bancorporation, Inc. v. Le Beau, 737 A.2d 513, 522 (Del.
1999)).
Sharon Smack-Dixon v. Wal-Mart, Inc.
C.A. No. N18C-09-220 PRW
July 16, 2021
Page 6 of 20

when its admission is challenged.28 Consistent with Daubert, Delaware requires the

gatekeeping judge to engage in a five-step analysis to determine the admissibility of

proffered expert testimony.29 To properly determine admissibility, the judge must

ensure that:

           (1) the witness is qualified as an expert by knowledge, skill,
               experience, training, or education;

           (2) the evidence is relevant;

           (3) the expert’s opinion is based on information reasonably relied
               upon by experts in the particular field;

           (4) the expert testimony will assist the trier of fact to understand the
               evidence or to determine a fact in issue; and

           (5) the expert testimony will not create unfair prejudice or confuse or
               mislead the jury.30

           The party seeking to introduce the expert testimony must shoulder the

burden of establishing its admissibility by a preponderance of the evidence.31 And




28
     Daubert, 509 U.S. at 597.
29
     Bowen, 906 A.2d at 795.
30
     Id.
31
     Id.
Sharon Smack-Dixon v. Wal-Mart, Inc.
C.A. No. N18C-09-220 PRW
July 16, 2021
Page 7 of 20

“[a] strong preference exists” for admitting expert opinions “when they will assist

the trier of fact in understanding the relevant facts or the evidence.”32

                                  III. DISCUSSION

        Wal-Mart seeks to exclude Dr. Theodore’s expert opinion regarding causation

on two grounds: (1) Dr. Theodore’s competency to give a causation opinion about

Mrs. Smack-Dixon’s hip injuries and (2) the reliability of his spinal and hip

causation opinions, which, according to Wal-Mart, were rendered without properly

accounting for certain fundamental facts. Given these grounds of contention, the

Court must focus mostly on the first and third factors mentioned above—i.e., Dr.

Theodore’s competency to testify on the hip issues and the reliability of his opinions

on the cause of all the injuries alleged and their relation to the Wal-Mart fall.

     A. DR. THEODORE’S EXPERT OPINIONS ARE (1) RELEVANT, (2) WILL ASSIST
        THE FACT FINDER, AND (3) WILL NOT OCCASION UNFAIR PREJUDICE.

        No doubt, Dr. Theodore’s expert opinions satisfy the second (relevance),

fourth (assistance to the fact finder), and fifth (avoidance of unfair prejudice) factors

that are examined under Delaware Rule 702’s five-step admissibility analysis.33

Expert testimony is relevant if it assists the fact finder in “understand[ing] the


32
   Delaware ex. Rel. French v. Card Compliant, LLC, 2018 WL 4151288, *2 (Del. Super. Ct.
Aug. 29, 2018) (quoting Norman v. All About Women, P.A., 193 A.3d 726, 730 (Del. 2018)).
33
     Bowen, 906 A.2d at 795.
Sharon Smack-Dixon v. Wal-Mart, Inc.
C.A. No. N18C-09-220 PRW
July 16, 2021
Page 8 of 20

evidence or. . . determin[ing] a fact in issue.”34 And evidence creates unfair

prejudice when it invites a decision on an improper basis, commonly, emotion rather

than reason.35

        Here, a key issue is whether Mrs. Smack-Dixon’s slip-and-fall at the Wal-

Mart was the proximate cause of her hip and spinal injuries. Dr. Theodore’s

testimony is relevant to this determination because it will assist the fact finder in

understanding her prior medical history, the operations performed, and the cause of

her alleged ensuing pain and physical limitations. And there has been no suggestion

by Wal-Mart that Dr. Theodore’s testimony will create any unfair prejudice of the

sort that might offend Rule 702.36 The jury may credit Dr. Theodore’s opinions and

medical analysis or it may not. But there is nothing in the record to suggest his

testimony will appeal to or persuade the jury on any improper basis. Whatever

persuasive power might lie in his opinions derives from the coherence of his

testimony in explaining Mrs. Smack-Dixon’s alleged injuries.



34
     Daubert, 509 U.S. at 591 (quoting Fed. R. Evid. 702).
35
   Henlopen Hotel, Inc. v. United Nat’l Ins. Co., 2020 WL 233333, at *5 (Del. Super. Ct. Jan. 10,
2020).
36
    See, e.g., id. at *5 (observing that Rule 702 “[e]vidence appeals to an unfair prejudice when it
tends to suggest decision on an improper basis, commonly but not necessarily emotion rather than
reason.”)
Sharon Smack-Dixon v. Wal-Mart, Inc.
C.A. No. N18C-09-220 PRW
July 16, 2021
Page 9 of 20

     B. DR. THEODORE IS COMPETENT TO GIVE HIS CAUSATION OPINION ABOUT
        MRS. SMACK-DIXON’S HIP INJURIES.

         Dr. Theodore is competent to give his causation opinion about Mrs. Smack-

Dixon’s hip injuries based on his knowledge and expertise in neuro-, orthopaedic,

and spine surgery, his extensive medical education, and his substantive review of his

patient’s pre- and post-injury medical records. A trial judge acts as a gatekeeper in

deciding whether an expert “has a reliable basis in the knowledge and experience of

[the relevant] discipline.”37 Delaware recognizes that an expert may be qualified by

credentials outside of her formal training or designated specialty, and in determining

admissibility, her qualifications must be scrutinized with “due regard” for the

specialization of modern science.38 And certainly, where appropriate, an expert

might be rejected when her education, training, and experience doesn’t align with

the subject matter of the anticipated testimony.39




37
   Bowen, 906 A.2d at 794 (Del. 2006)(citing M.G. Bancorportation, Inc. v. Le Beau, 737 A.2d
513, 522 (Del. 1999)).
38
     Id. at 796.
39
   E.g., Spencer v. Wal-Mart Stores East, LP, 930 A.2d 881, 888-89 (Del. 2007) (affirming this
Court’s finding that a forensic architect was not qualified as an expert on ice and snow removal).
Sharon Smack-Dixon v. Wal-Mart, Inc.
C.A. No. N18C-09-220 PRW
July 16, 2021
Page 10 of 20

           Concerning Mrs. Smack-Dixon’s alleged hip injuries, Wal-Mart challenges

that Dr. Theodore is not competent to give his causation opinion,40 despite

previously diagnosing trochanteric bursitis in patients41 and being a Professor in,

among other specialities, Orthopedic Surgery.42 The Court cannot agree.

           Dr. Theodore holds an M.S. in Physiology and Biophysics from Georgetown

University, as well as an M.D. from Georgetown University School of Medicine.43

His postdoctoral work commenced thirty years ago with an internship in General

Surgery at the National Naval Medical Center and has included, among other

accomplishments, a Spinal Surgery Fellowship at Barrow Neurological Institute. He

is board certified in Neurological Surgery.44

           Dr. Theodore’s professional experience spans from Lieutenant Commander

in the Medical Corps of the United States Navy Reserve to current Chairman of the

Head, Neck, and Spine Committee of the National Football League.45



40
     Def.’s Mot. ¶ 14.
41
     Pl.’s Opp’n, Ex. E at 48-49.
42
     Id. ¶ 10.
43
     Id. ¶ 11, Ex. F (Curriculum Vitae of Nicholas Theodore, M.D.).
44
     Id.
45
     Id.
Sharon Smack-Dixon v. Wal-Mart, Inc.
C.A. No. N18C-09-220 PRW
July 16, 2021
Page 11 of 20

           In 2016, he became affiliated with Johns Hopkins Hospital. He has an

appointment in orthopedic surgery46 and presently serves as a Professor in

Neurosurgery, Professor of Orthopedic Surgery, Professor of Biomedical

Engineering, Director of the Neurological Spine Program; and Co-Chair of the

Carnegie Center of Innovation, among other roles.47

           When Dr. Theodore was questioned about his competency to testify about

Mrs. Smack-Dixon’s hip injuries, he noted his appointment and professorship in

orthopedic surgery, and stated that it is common, in his spinal practice, for patients

to have both back and hip pain.48 And he noted, from a diagnostic standpoint, that

he identifies hip problems all the time and refers those patients out to hip surgeons

for further care.49 Additionally, Dr. Theodore stated he has diagnosed Mrs. Smack-

Dixon’s specific hip issue—trochanteric bursitis—in patients before.50 He was able

to explain the symptoms and give a description of the procedure Dr. Hornstein




46
     Pl.’s Opp’n, Ex. E at 43 (Nicholas Theodore, M.D. Dep.).
47
     Pl.’s Opp’n, Ex. F.
48
     Pl.’s Opp’n, Ex. E at 43-45.
49
     Id.
50
     Id. at 48-49.
Sharon Smack-Dixon v. Wal-Mart, Inc.
C.A. No. N18C-09-220 PRW
July 16, 2021
Page 12 of 20

performed on Mrs. Smack-Dixon.51 Dr. Theodore’s competency in this particular

case is further supported by his review of over 1,900 pages of Mrs. Smack-Dixon’s

pre- and post-injury medical records;52 this includes Dr. Hornstein’s office and

operative notes, which Dr. Theodore relied upon in forming his hip causation

opinion.53

           Accordingly, Dr. Theodore’s education, training, and experience align with

the subject matter of the anticipated testimony. And his professional and practical

expertise constitute the “knowledge, skill, experience, training, or education”54

necessary to give an expert opinion on Mrs. Smack-Dixon’s hip injuries despite his

own now-specialized surgical practice concentrating on the spine.55

     C. DR. THEODORE’S SPINE AND HIP CAUSATION OPINIONS ARE RELIABLE;
        THEY ARE GROUNDED ON THE FUNDAMENTAL FACTS OF THIS CASE.

           Dr. Theodore’s spine and hip causation opinions are reliable because he is

aware of the relevant fundamental facts and provides a factual basis for his opinion.



51
     Id.
52
     Id. ¶ 9.
53
     Id.
54
     D.R.E. 702.
55
     Pl.’s Opp’n, Ex. E at 43.
Sharon Smack-Dixon v. Wal-Mart, Inc.
C.A. No. N18C-09-220 PRW
July 16, 2021
Page 13 of 20

        Reliable expert testimony is premised on scientific or specialized knowledge,

which requires the testimony to be grounded in scientific methods and procedures

and “supported by appropriate validation—i.e., ‘good grounds,’ based on what is

known.”56

        Many scientific, technical, or specialized fields are not subject to peer review

and publication, which is why the test of reliability is “flexible.” Rigid application

of the Daubert factors just cannot be engaged to determine testimonial reliability in

every field of expertise.57 Even with all the advances of medical science, the practice

of medicine remains an art, and a diagnosis in the practice of clinical medicine “is

not an exact science.” 58


56
     Daubert, 509 U.S. at 590.
57
     Henlopen Hotel, 2020 WL 233333, at *3.
58
    State v. McMullen, 900 A.2d 105, 114 (Del. Super. Ct. 2006); see also Moore v.
Ashland Chem., 126 F.3d 679, 688-690 (5th Cir. 1997), vacated on reh’g en banc, 151 F.3d
269 (5th Cir. 1998) (“First, the goals of the disciplines of clinical medicine and hard
Newtonian science are different. . . . Second, the subject matter and conditions of study are
different. . . . Finally, clinical medicine and hard science have marked different
methodologies. . . . In sum, hard Newtonian scientific knowledge . . . is knowledge of a
particular and limited kind. . . . Although clinical medicine utilizes parts of some hard
sciences, clinical medicine and many of its subsidiary fields are not hard sciences. . . .
Consequently, the Daubert factors, which are hard scientific methods selected from the
body of hard scientific knowledge and methodology generally are not appropriate for use
in assessing the relevance and reliability of clinical medical testimony.”). The Fifth
Circuit’s discussion of the significant differences between disciplines in “hard science” and
clinical medicine still holds true even though the decision in that case was ultimately
vacated. Id.
Sharon Smack-Dixon v. Wal-Mart, Inc.
C.A. No. N18C-09-220 PRW
July 16, 2021
Page 14 of 20

        In clinical medicine, standard practice for diagnosing a patient and

establishing cause is through differential diagnosis.59 Differential diagnosis refers

to the process of determining which diseases the patient is suffering from by

comparing various competing diagnostic hypotheses with the clinical findings.60

A physician may reach a reliable differential diagnosis without performing a

physical examination himself, and it is acceptable for a physician to arrive at a

diagnosis by relying on examinations and tests performed by other medical

practitioners.61

        Again, a gatekeeping judge has “broad latitude” to determine whether an

expert’s proffered opinion is based upon the “proper factual foundation and sound

methodology.”62 This “proper factual foundation” language has been distilled from

Delaware Rule 702.63 To meet the criterion for a “proper factual foundation,” an



59
    McMullen, at 116; see also Bowen v. E.I. duPont de Nemours and Co., Inc., 2005 WL 1952859,
at *10 (Del. Super. Ct. May 9, 2005) (noting differential diagnosis is a standard practice for
establishing cause in clinical medicine).
60
     McMullen, at 116.
61
     Id. at 117; State v. Salasky, 2013 WL 5487363, at *26 (Del. Super. Ct. Sept. 26, 2013).
62
    Russum v. IPM Development Partnership LLC, 2015 WL 2438599, at *2 (Del. Super. Ct. May
21, 2015).
63
     Russum, 2015 WL 2438599, at *2.
Sharon Smack-Dixon v. Wal-Mart, Inc.
C.A. No. N18C-09-220 PRW
July 16, 2021
Page 15 of 20

expert’s opinion must be based on “facts” and not “suppositions.”64 When applied

to a medical expert, a causation opinion is admissible when it’s “based on his

analysis of the circumstances . . . not mere speculation over the cause.”65 And a

proponent need only show by a preponderance of the evidence that her expert’s

opinions are reliable, not that they are correct.66 So, this Court’s Rule 702 reliability

examination must focus on principles and methodology and not on the resultant

conclusions.67

         Delaware courts generally recognize that challenges to the “factual basis of

an expert opinion go[ ] to the credibility of the testimony, not the admissibility, and

it is for the opposing party to challenge . . . the expert opinion on cross-

examination.”68 “The different depth with which [an expert] pursued particular lines

64
     Id. at 3.
65
     Norman, 193 A.3d at 732.
66
    State v. McMullen, 900 A.2d 105, 114 (Del. Super. 2006) (citing In re Paoli R.R. Yard PCB
Litig., 35 F.3d 717, 744 (3d Cir. 1994).
67
   Henlopen Hotel, 2020 WL 233333, at *2 (“At bottom, the Court’s examination of an expert’s
opinion must be solely focused on principles and methodology, not on the conclusions they
generate.”) (cleaned up) (quoting Tumlinson v. Advanced Micro Devices, 81 A.3d 1264, 1269 (Del.
2013)).
68
    Perry v. Berkley, 996 A.2d 1262, 1271 (Del. 2010); Hodel v. Ikeda, 2013 WL 226937, at *4
(Del. Super. Ct. Jan. 18, 2013); see also Daubert, 509 U.S. 579, 596 (1993) (“Vigorous cross-
examination, presentation of contrary evidence, and careful instruction on the burden of proof are
the traditional and appropriate means of attacking shaky but admissible evidence.” (citation
omitted)); Russum, 2015 WL 2438599, at *3.
Sharon Smack-Dixon v. Wal-Mart, Inc.
C.A. No. N18C-09-220 PRW
July 16, 2021
Page 16 of 20

of investigation and the different assumptions they made are readily subject to cross-

examination and to evaluation by the fact finder for credibility and weight.”69 But

an expert’s testimony will only be excluded in the narrow circumstance where he is

shown to have completely neglected the core facts of the case.70 And under

Delaware Rule 702, a medical doctor’s opinion “based on his own knowledge” and

informed by his review of a patient’s records may certainly be sufficient to clear the

Daubert/Bowen reliability threshold.71 To be sure, the thorough review of treatment

records Dr. Theodore engaged in is a common and generally accepted method used

by medical experts to divine causation of a given condition.

        According to Wal-Mart, both Dr. Theodore’s hip and spinal opinions are

rendered with too little knowledge or consideration of certain fundamental facts.

Wal-Mart says that Dr. Theodore’s understanding of Mrs. Smack-Dixon’s pre-injury

history for both her hip and spinal injuries is vague and limited to the mere fact she

previously reported having spinal and hip pain.72

69
    Henlopen Hotel, 2020 WL 233333, at *4; Perry v. Berkley, 996 A.2d 1262, 1271 (Del. 2010)
(noting cross-examination rather than exclusion can be the proper method of exploring the bases
of an expert’s opinion and the weight to be ascribed thereto).
70
     Russum, 2015 WL 2438599, at *3.
71
     E.g., Norman, 193 A.3d at 731-32.
72
     Def.’s Mot. ¶ 14.
Sharon Smack-Dixon v. Wal-Mart, Inc.
C.A. No. N18C-09-220 PRW
July 16, 2021
Page 17 of 20

         Concerning Mrs. Smack-Dixon’s lower back pain, Dr. Theodore

acknowledged in his deposition that, in his assessment, “episode” meant an “entire

period of time,” and not a single incident.73 So, Dr. Theodore did consider the

multiple times Mrs. Smack-Dixon’s complained of lower back pain but concluded

it was caused by a single prolonged span of muscle spasm and detected no recurring

theme of disability.74

         Concerning Mrs. Smack-Dixon’s hip injuries, Dr. Theodore agrees with

Wal-Mart’s experts that Mrs. Smack-Dixon’s pre-injury bilateral hip problems were

significant and further agrees that she suffered injury to her right hip because of the

slip-and-fall.75 As to the left hip, however, the experts disagree on whether the slip-

and-fall aggravated her underlying hip conditions warranting the bilateral

bursectomies.76




73
     Pl.’s Opp’n, Ex. E at 53 (Nicholas Theodore, M.D. Dep.).
74
     Id. ¶ 13.
75
     Id. at 17.
76
     Id. at 18.
Sharon Smack-Dixon v. Wal-Mart, Inc.
C.A. No. N18C-09-220 PRW
July 16, 2021
Page 18 of 20

           Wal-Mart summons two decisions—Perry v. Berkley77 and Bell v. Fisher78—

where this Court found the proffered experts’ ignorance of significant pre-injury

history compelled exclusion. But the exclusion of the Perry and Bell experts resulted

from the rather peculiar circumstance in each where the proffered expert was wholly

unaware of the fundamental facts of the plaintiff’s relevant prior medical history.79

           But that’s not what’s happening here. No, Wal-Mart’s quibble here is with

Dr. Theodore’s interpretation of Mrs. Smack-Dixon’s prior medical history, not any

ignorance of it.

           Dr. Theodore bases his spine and hip causation opinions on his preoperative

questioning, his review of over 1,900 pages of Mrs. Smack-Dixon’s prior medical

history, and on his knowledge and expertise in the fields of orthopedic and




77
     Def.’s Mot. ¶ 12.
78
     Id.
79
    Perry, 996 A.2d at 1271 (plaintiff’s “prior medical history was pivotal to the issue of whether
the car accident caused her back injuries” and given her medical expert’s “complete lack of
knowledge of the[se] most fundamental relevant facts” his causation opinion was properly deemed
inadmissible under Daubert and Rule 702); Bell, 2013 WL 1120867, at *2 (Del. Mar. 18, 2013)
(expert’s conclusion that defendant surgeon’s procedure caused plaintiff’s neck and spinal injuries
was predicated on expert’s wholly mistaken belief that plaintiff had no history of neck and spinal
injuries before the procedure, and this “erroneous factual premise rendered” his medical opinion
about the cause of plaintiff’s injuries “(in the language of Perry )‘completely incorrect’” and his
testimony thereon excludable), aff’g, 2010 WL 3447694 (Del. Super. Ct. Aug. 30, 2010).
Sharon Smack-Dixon v. Wal-Mart, Inc.
C.A. No. N18C-09-220 PRW
July 16, 2021
Page 19 of 20

neurosurgery.80         Dr. Theodore provided detailed analysis about why certain

procedures were elected in his initial expert report, his addendum thereto, and in his

deposition.81      Additionally, Dr. Theodore explains the factual bases for his

conclusions regarding Mrs. Smack-Dixon’s prior medical history and gives detailed

explanations for every disagreement he has with Wal-Mart’s expert’s opinion.82

Both Dr. Theodore and Wal-Mart’s experts relied on the same methodology of

differential diagnosis by reviewing Mrs. Smack-Dixon’s extensive medical history

to reach their opposing opinions. At bottom, Wal-Mart flatly disagrees with the

causation opinions Dr. Theodore derives from that same evaluative exercise. But,

again, a proffered expert’s testimony can’t be excluded just because an opponent

quarrels with his conclusions.83




80
     Pl.’s Opp’n ¶ 9.
81
     Id.
82
     Pl.’s Opp’n, Ex. E at 26-27, 39-40, 35-37, 32-34, 51-53, 54-57, 58-62.
83
    See Daubert 509 U.S. at 595 (1993) (To pass on the “evidentiary relevance and reliability” of
a given expert’s opinion “[t]he focus, of course, must be solely on principles and methodology,
not on the conclusions that they generate.”); see also In re Paoli, 35 F.3d at 733 (3d Cir. 1994)
(Proponents “do not have to demonstrate to the judge by a preponderance of the evidence that the
assessments of their experts are correct, they only have to demonstrate by a preponderance of the
evidence that their opinions are reliable.”) (emphasis in original).
Sharon Smack-Dixon v. Wal-Mart, Inc.
C.A. No. N18C-09-220 PRW
July 16, 2021
Page 20 of 20

                                IV. CONCLUSION

        Dr. Theodore’s testimony is admissible because it is relevant, reliable, and

will aid the fact finder in determining whether Mrs. Smack-Dixon’s slip-and-fall was

the proximate cause of her back and hip injuries. Dr. Theodore is competent to give

his causation opinion about Mrs. Smack-Dixon’s hip injuries because his education,

training, and experience constitute the “knowledge, skill, experience, training, or

education”84 necessary to give an expert opinion in his field. Dr. Theodore’s

testimony is reliable because he is aware of the fundamental facts of the case and

applies that understanding to his causation opinion that Mrs. Smack-Dixon’s slip-

and-fall caused both her spine and hip injuries. The significance Dr. Theodore

affords to her prior medical history is an issue for cross-examination and for

evaluation by the fact finder when judging the credibility of his expert testimony.

        Accordingly, Wal-Mart’s motion in limine to preclude the proffered expert

testimony of Dr. Nicholas Theodore is DENIED.

                                                    IT IS SO ORDERED.



                                                    Paul R. Wallace, Judge
Original to Prothonotary
cc: All Counsel via File and Serve

84
     D.R.E. 702.